DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15, 36 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 08/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 8,863,219; 9,438,954 and 10,051,325 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, 36, 38 and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the newly introduced amendments to claims 1, 8, 15, 36 and 38 capture that “identifying each of the plurality of input signals includes analyzing, for each of the plurality of analog input ports, programming content of each of the respective plurality of input signals, and analyzing, for each of the digital input ports, content of each of the respective plurality of input signals…”. 
However, the disclosure as originally filed fails to provide support for the claimed feature. In fact, the specification clearly defines that the receiver receives an identifier of the connected device, and uses the identifier with a look up table to retrieve its configuration, e.g. based on the availability of a signal on a particular connector; paragraphs [0032] [0044]. The examiner notes that the original disclosure fails to discuss the claimed feature, which requires analyzing of the analog “programming content” and the digital content to determine the identity of the input signals received at the analog and digital input ports. In other words, analyzing video program content as a way to identify input signals, digital or analog, is not supported by the originally filed specification.

	Regarding claims 45-49, they depend from the rejected subject matter claimed in claims 1, 8, 15, 36 and 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Therefore, it is noted that the disclosure as originally filed fails to clearly support that “the programming content is independent of a corresponding input source device” for input signal identification purposes, as claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 9, 14-16, 21-23 and 27-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (Pub No US 2006/0230360) in view of Kim (Pub No US 2007/0300188) further in view of Ramaswamy et al. (Pub No US 2010/0077424). Hereinafter, referenced as Young, Kim and Ramaswamy, respectively.

Regarding claim 1, Young discloses a method comprising:
identifying, at a processor of a television (Paragraph [0016]; digital Television), each of a plurality of input signals from a plurality of input sources coupled to a respective plurality of analog input ports (Paragraph [0017] figure 2; analog TV, Composite video Signal, Component video signal) and a respective plurality of digital input ports (Figure 2; HDMI 1, HDMI 2, etc.) of the television (Paragraphs [0011] [0016]-[0019] [0022] figure 2; identifying the status of each input device, i.e. determining if input device has an active signal. Wherein the input terminals of the television may comprise Analog TV, Digital TV, HDMI, etc.; as shown in Figure 2); 
wherein identifying each of the plurality of input signals includes analyzing, for each of the plurality of analog input ports (e.g. analog TV, Composite video Signal, Component video signal), content of each of the respective plurality of input signals (Paragraph [0017]; Signal On, No Signal, etc.), 
and analyzing, for each of the digital input ports (e.g. HDMI 1, HDMI 2, etc.), content of each of the respective plurality of input signals (Paragraph [0017]; Signal On, No Signal, etc.);
generating an on screen menu (e.g. menu 201) on a display of the television, the on screen menu including a plurality of selectable options (e.g. windows 202) associated with the plurality of input sources, each selectable option associated with a display of content received from a corresponding input source of the plurality of input sources or a description of the corresponding input source, wherein at least one selectable option of the plurality of selectable options depicts one or more images of video content from a corresponding input source of the plurality of input sources (Paragraphs [0016]-[0017] figure 2; menu 201 may display windows 202 with image contents of multiple signal sources, e.g. Digital TV, HDMI 1, etc., which can be either instant extracted static images, namely snapshots, or real-time motion images);
receiving a user selection of a particular selectable option of the plurality of selectable options, the particular selectable option associated with a particular input source of the plurality of input sources (Paragraphs [0021] [0022] figure 3; move the cursor to a window 202 displaying a signal source 303 and select the signal source 304);
and displaying the content associated with the particular input source on the display of the television in response to the user selection (Paragraphs [0005] [0021] [0025] figures 2 and 3; displaying selected signal source on the digital Television).
However, it is noted that Young is silent to explicitly disclose analyzing, for each of the digital input ports, content of each of the respective plurality of input signals.
Nevertheless, in a similar field of endeavor Kim discloses analyzing, for each of the digital input ports, content (e.g. input signal including external device type) of each of the respective plurality of input signals (Paragraphs [0034] [0038] [0041] figures 2 and 3; controller 130 in a digital Television receives an input signal 302 from the external device, e.g. DVD player, digital camera, etc., including information related to the type of the external device. Wherein controller 130 can analyze the input signal to obtain information related to the type of the external device connected to the input terminal and which input terminal is connected to the external device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young by specifically providing the elements mentioned above, as taught by Kim, for the predictable result of automatically registering peripheral sources to a host television in an intuitive manner to allow users to be able to easily and intuitively access information related to the external devices is needed (Kim – paragraph [0005]).
However, it is noted that Young and Kim are silent to explicitly disclose identifying each of the plurality of input signals includes analyzing, for each of the plurality of analog input ports, programming content of the input signals. 
Nevertheless, in a similar field of endeavor Ramaswamy discloses identifying each of the plurality of input signals includes analyzing, for each of the plurality of analog input ports (Paragraph [0023]; e.g. analog sources), programming content of the input signals (Paragraphs [0031] [0046] [0048] figure 4; analyze audio, video, closed captioning on the VBI, etc. from analog sources to determine the identity of the source).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young and Kim by specifically providing the elements mentioned above, as taught by Ramaswamy, for the predictable result of implementing audio, video and textual analysis as a way to identify the source of a programming content viewed by the user (Ramaswamy – abstract).
 
Regarding claim 2, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses identifying a particular input signal from the particular input source (Paragraphs [0011] [0016]-[0019] [0022] figure 2; identifying the status of each input device, i.e. determining if input device has an active signal).
However, it is noted that Young is silent to explicitly disclose automatically identifying the particular input source coupled to a particular input port of the plurality of input ports.
Nevertheless, in a similar field of endeavor Kim discloses automatically identifying the particular input source coupled to a particular input port of the plurality of input ports (Paragraphs [0034] [0038] [0041] figures 2 and 3; controller 130 in a digital Television receives an input signal 302 from the external device, e.g. DVD player, including information related to the type of the external device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young by specifically providing the elements mentioned above, as taught by Kim, for the predictable result of automatically registering peripheral sources to a host television in an intuitive manner to allow users to be able to easily and intuitively access information related to the external devices is needed (Kim – paragraph [0005]).

Regarding claim 3, Young, Kim and Ramaswamy disclose the method of claim 2; moreover, Young discloses that the particular input port comprises a high definition multimedia interface (HDMI) input port (Paragraphs [0016] [0017] figure 2; e.g. HDMI 1).

Regarding claim 8, Young, Kim and Ramaswamy disclose all the limitations of claim 8; therefore, claim 8 is rejected for the same reasons stated in claim 1.

Regarding claim 9, Young, Kim and Ramaswamy disclose the television of claim 8; moreover, Young discloses that each of the plurality of input signals is received via a separate input source (Paragraphs [0016] [0017] figure 2; e.g. analog TV, HDMI 1, HDMI 2, etc.).

Regarding claim 14, Young, Kim and Ramaswamy disclose the television of claim 8; moreover, Young discloses that the input interface is configured to receive the user selection from a remote control device (Paragraphs [0010] [0011]; remote control).

Regarding claims 15 and 16, Young, Kim and Ramaswamy disclose all the limitations of claims 15 and 16; therefore, claims 15 and 16 are rejected for the same reasons stated in claims 1 and 9, respectively.

Regarding claim 21, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses that the one or more images depicted by the at least one selectable option include a still grab from the corresponding input source (Paragraphs [0016]-[0017] figure 2; menu 201 may display windows 202 with image contents of multiple signal sources, e.g. Digital TV, HDMI 1, etc., which can be either instant extracted static images, namely snapshots, or real-time motion images).

Regarding claim 22, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses that the one or more images depicted by the at least one selectable option include multiple images of video received from the corresponding input source (Paragraphs [0016]-[0017] figure 2; menu 201 may display windows 202 with image contents of multiple signal sources, e.g. Digital TV, HDMI 1, etc., which can be either instant extracted static images, namely snapshots, or real-time motion images).

Regarding claim 23, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses receiving user input to highlight the at least one selectable option; and updating or enlarging the one or more images in response to the user input (Paragraphs [0021] [0022] figure 3; move the cursor to a window 202 displaying a signal source 303 and select the signal source 304 to be displayed in full screen);

Regarding claim 27, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses that the analyzing comprises detecting an availability of a particular signal on a particular input port (Paragraph [0011]; determining if an input has a No Signals or Shut Off status, and if there is an active Signal, displaying a preview of the image contents provided by the source. Wherein a status of each input source may be identified for the user; such as not connected, no signal, signal on, connection failure, etc.; paragraphs [0017] [0019] [0022] figure 2).

Regarding claim 28, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses that the analyzing comprises automatic signal sensing (Paragraphs [0011] [0020]; determining if an input has a No Signals or Shut Off status, and if there is an active Signal, displaying a preview of the image contents provided by the source. Wherein a status of each input source may be identified for the user; such as not connected, no signal, signal on, connection failure, etc.; paragraphs [0017] [0019] [0022] figure 2). 

Regarding claim 29, Young, Kim and Ramaswamy disclose the method of claim 1; however, it is noted that Young is silent to explicitly disclose that the analyzing comprises receiving information from an external device associated with a particular input port.
Nevertheless, in a similar field of endeavor Kim discloses that the analyzing comprises receiving information from an external device associated with a particular input port (Paragraphs [0034] [0038] [0041] figures 2 and 3; controller 130 in a digital Television receives an input signal 302 from the external device, e.g. DVD player, including information related to the type of the external device). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young by specifically providing the elements mentioned above, as taught by Kim, for the predictable result of automatically registering peripheral sources to a host television in an intuitive manner to allow users to be able to easily and intuitively access information related to the external devices is needed (Kim – paragraph [0005]).

Regarding claims 30, 31 and 32, Young, Kim and Ramaswamy disclose all the limitations of claims 30, 31 and 32; therefore, claims 30, 31 and 32 are rejected for the same reasons stated in claims 27, 28 and 29, respectively.

Regarding claims 33, 34 and 35, Young, Kim and Ramaswamy disclose all the limitations of claims 33, 34 and 35; therefore, claims 33, 34 and 35 are rejected for the same reasons stated in claims 27, 28 and 29, respectively.


Regarding claim 36, Young discloses a method comprising: 
identifying, at a processor of a television (Paragraph [0016]; digital Television), each of a plurality of input signals from a plurality of input sources coupled to a plurality of input ports of the television (Paragraphs [0011] [0016]-[0019] [0022] figure 2; identifying the status of each input device, i.e. determining if input device has an active signal); 
generating an on screen menu (e.g. menu 201) on a display of the television, the on screen menu including a plurality of selectable options (e.g. windows 202) associated with the plurality of input sources, each selectable option associated with a display of content received from a corresponding input source of the plurality of input sources or a description of the corresponding input source, wherein at least one selectable option of the plurality of selectable options depicts one or more images of video content from a corresponding input source of the plurality of input sources (Paragraphs [0016]-[0017] figure 2; menu 201 may display windows 202 with image contents of multiple signal sources, e.g. Digital TV, HDMI 1, etc., which can be either instant extracted static images, namely snapshots, or real-time motion images); 
receiving a user selection of a particular selectable option of the plurality of selectable options, the particular selectable option associated with a particular input source of the plurality of input sources (Paragraphs [0021] [0022] figure 3; move the cursor to a window 202 displaying a signal source 303 and select the signal source 304);
and displaying the content associated with the particular input source on the display of the television in response to the user selection (Paragraphs [0005] [0021] [0025] figures 2 and 3; displaying selected signal source on the digital Television).
However, it is noted that Young is silent to explicitly disclose that identifying each of the plurality of input signals includes analyzing, using automatic signal sensing of information obtained from each of the plurality of input signals, each of the plurality of input signals to automatically determine a type of input source.
Nevertheless, in a similar field of endeavor Kim discloses that identifying each of the plurality of input signals includes analyzing, using automatic signal sensing of information obtained from each of the plurality of input signals (e.g. input signal including external device type), each of the plurality of input signals to automatically determine a type of input source (Paragraphs [0034] [0038] [0041] figures 2 and 3; controller 130 in a digital Television receives an input signal 302 from the external device, e.g. DVD player, including information related to the type of the external device). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young by specifically providing the elements mentioned above, as taught by Kim, for the predictable result of automatically registering peripheral sources to a host television in an intuitive manner to allow users to be able to easily and intuitively access information related to the external devices is needed (Kim – paragraph [0005]).
However, it is noted that Young and Kim are silent to explicitly disclose that analyzing, for each of the plurality of analog input ports, includes analyzing programming content. 
Nevertheless, in a similar field of endeavor Ramaswamy discloses that analyzing, for each of the plurality of analog input ports (Paragraph [0023]; e.g. analog sources), includes analyzing programming content (Paragraphs [0031] [0046] [0048] figure 4; analyze audio, video, closed captioning on the VBI, etc. from analog sources to determine the identity of the source).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young and Kim by specifically providing the elements mentioned above, as taught by Ramaswamy, for the predictable result of implementing audio, video and textual analysis as a way to identify the source of a programming content viewed by the user (Ramaswamy – abstract).


Regarding claim 37, Young, Kim and Ramaswamy disclose the method of claim 36; moreover, Young disclose that the type of input source includes one or more of a DVD player, a VCR, a PC, satellite TV, and/or cable TV (Paragraph [0006]; e.g. computer).
Additionally, Kim also discloses that the type of input source includes one or more of a DVD player, a VCR, a PC, satellite TV, and/or cable TV (Paragraph [0042] figure 4; e.g. DVD player).

Regarding claims 38 and 39, Young, Kim and Ramaswamy discloses all the limitations of claims 38 and 39; therefore, claims 38 and 39 are rejected for the same reasons stated in claims 36 and 37, respectively. 

Regarding claim 40, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young disclose that the plurality of input signals are one or more of: coaxial, S-Video, component, analog audio, digital audio, optical, TOSLINK, HDMI, DVI, RGB, composite, universal serial bus (USB), RS-232 (Figure 2; HDMI, component, etc.).

Regarding claims 41-44, Young, Kim and Ramaswamy discloses all the limitations of claims 41-44; therefore, claims 41-44 are rejected for the same reasons stated in claim 40. 


Regarding claim 45, Young and Kim disclose the method of claim 1; however, Young and Kim are silent to explicitly discloses that the programming content is independent of a corresponding input source device.
Nevertheless, in a similar field of endeavor Ramaswamy discloses that the programming content is independent of a corresponding input source device  (Paragraphs [0031] [0046] [0048] figure 4; analyze audio, video, closed captioning on the VBI, etc. from analog sources to determine the identity of the source. Wherein the determined source is independent from the programming content).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young and Kim by specifically providing the elements mentioned above, as taught by Ramaswamy, for the predictable result of implementing audio, video and textual analysis as a way to identify the source of a programming content viewed by the user (Ramaswamy – abstract).

Regarding claims 46-49, Young, Kim and Ramaswamy discloses all the limitations of claims 46-49; therefore, claims 46-49 are rejected for the same reasons stated in claim 45. 





Claims 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, Kim and Ramaswamy in view of Sampsell (Patent No US 6,219,839). Hereinafter, referenced as Sampsell.

Regarding claim 19, Young, Kim and Ramaswamy disclose the apparatus of claim 15; moreover, Young discloses a first input of the plurality of input sources (Paragraphs [0016] [0017] figure 2; e.g. analog TV, HDMI 1, HDMI 2, etc.).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose that an input source comprises a cable box.
Nevertheless, in a similar field of endeavor Sampsell discloses that an input source comprises a cable box (Figure 1; e.g. cable box 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy by specifically providing the elements mentioned above, as taught by Sampsell, for the predictable result of implementing the selectable inputs of the display to interact with well-known television receiver devices, such as a cable box, increasing the marketability and potential clientele of the system.

Regarding claim 25, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses the plurality of selectable options (Paragraphs [0016] [0017] figure 2; e.g. analog TV, HDMI 1, HDMI 2, etc.).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose that the plurality of selectable options further includes a selectable option associated with a computer, and wherein selection of the selectable option initiates execution of a particular application by the computer.
Nevertheless, in a similar field of endeavor Sampsell discloses that the plurality of selectable options further includes a selectable option associated with a computer, and wherein selection of the selectable option initiates execution of a particular application by the computer (Col. 6 lines 33-57 figures 1, 6 and 8; the user may view the PC input service content on receiver 12, e.g. television receiver, by selecting the PC 84/100 sourced occurrence of data service from the ERG on receiver 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy by specifically providing the elements mentioned above, as taught by Sampsell, for the predictable result of using an Electronic Resource Guide ERG to control different types of peripherals (Sampsell – col. 2 lines 53-62).



Claims 5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, Kim and Ramaswamy in view of Migos (Pub No US 2009/0100474). Hereinafter, referenced as Migos.

Regarding claim 5, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses receiving an additional input signal via an interface (Paragraphs [0016] [0017] figure 2; e.g. Analog TV, HDMI, S-Video, etc.).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose receiving an additional input signal via a wireless interface.
Nevertheless, in a similar field of endeavor Migos discloses receiving an additional input signal via a wireless interface (Paragraphs [0024] [0026] figure 1; the I/O interface 108 may include a variety of wireless and/or wired connections, e.g. HDMI, DVI, 802.11 wireless sources, etc. Wherein I/O interface 108 may be integrated with the display device 102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy by specifically providing the elements mentioned above, as taught by Migos, for the predictable result of increasing the types of source devices that may be connected in a wireless manner to the television, increasing user satisfaction by eliminating the need to run cables on their entertainment systems.

Regarding claim 18, Young, Kim and Ramaswamy disclose the apparatus of claim 15; moreover, Young discloses that the second means for receiving of the plurality of means for receiving comprises an input port (Paragraphs [0016] [0017] figure 2; e.g. analog TV, HDMI 1, HDMI 2, etc.).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose that means for receiving may comprise a digital visual interface (DVI) input port.
Nevertheless, in a similar field of endeavor Migos discloses that means for receiving may comprise a digital visual interface (DVI) input port. (Paragraph [0024]; device inputs may include HDMI as well as DVI).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy g by specifically providing the elements mentioned above, as taught by Migos, for the predictable result of increasing the type of wired connection i interfaces operational with a wide interoperability among devices. 



Claims 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, Kim and Ramaswamy in view of Bonomi et al. (Pub No US 2013/0254820). Hereinafter, referenced as Bonomi.

Regarding claim 7, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses the on screen menu (Paragraphs [0016]-[0017] figure 2; menu 201).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose that the on screen menu includes a help option that is selectable to enable display of additional resources.
Nevertheless, in a similar field of endeavor Bonomi discloses that the on screen menu includes a help option that is selectable to enable display of additional resources (Paragraphs [0165] [0169] figures 15A-15F; client interface may include a help button 1515).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy by specifically providing the elements mentioned above, as taught by Bonomi, for the predictable result of providing additional help information to the end user.

Regarding claim 13, Young, Kim, Ramaswamy and Bonomi disclose all the limitations of claim 13; therefore, claim 13 is rejected for the same reasons stated in claim 7.



Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, Kim and Ramaswamy in view of Hanko et al. (Pub No US 2014/0059616). Hereinafter, referenced as Hanko.

Regarding claim 12, Young, Kim and Ramaswamy disclose the television of claim 8; moreover, Young discloses the television (Paragraph [0016]; digital Television).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose one or more speakers configured to output audio corresponding to the content.
Nevertheless, in a similar field of endeavor Hanko discloses one or more speakers configured to output audio corresponding to the content (Paragraphs [0027] [0036] figures 2 and 6; speakers 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy by specifically providing the elements mentioned above, as taught by Hanko, for the predictable result of incorporating well-known components, such as a television speaker, to output the audio stream on the received content for the user to enjoy.



Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, Kim and Ramaswamy in view of Humpleman et al. (Patent No US 6,182,094). Hereinafter, referenced as Humpleman.

Regarding claim 24, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Young discloses receiving an identifier of the particular input source of the plurality of input sources (Paragraphs [0016] [0017] figure 2).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose based on the identifier, accessing a lookup table to determine configuration information associated with the particular input source, wherein the configuration information indicates one or more remote control command parameters associated with the particular input source.
Nevertheless, in a similar field of endeavor Humpleman discloses based on the identifier (Col. 10 lines 35-63 figure 3; identification of home device), accessing a lookup table (e.g. device list file) to determine configuration information associated with the particular input source, wherein the configuration information indicates one or more remote control command parameters associated with the particular input source (Col. 12 line 60 – col. 13 line 16; figures 10 and 11; when a user selects a particular home device button, e.g. Jims DVD 712, contained in the device link page, the respective device's home page 907 is subsequently displayed to the user on the browser based home device's screen. Wherein a device’s home screen comprises multiple commands supported by the device; col. 17 lines 37-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy by specifically providing the elements mentioned above, as taught by Humpleman, for the predictable result of providing to the viewer a program guide for controlling multiple device connected in a home network (Humpleman – col. 1 line 62 – col. 1 line 14).


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, Kim and Ramaswamy in view of Stecyk et al. (Pub No US 2002/0171624). Hereinafter, referenced as Stecyk.

Regarding claim 26, Young, Kim and Ramaswamy disclose the method of claim 1; moreover, Kim discloses that each of the plurality of selectable options is associated with a corresponding icon of a plurality of icons in the on screen display (Paragraphs [0033] [0035] figure 7A).
However, it is noted that Young, Kim and Ramaswamy are silent to explicitly disclose that the plurality of icons are configurable by user input.
Nevertheless, in a similar field of endeavor Stecyk discloses that the plurality of icons are configurable by user input (Paragraphs [0051] [0056] figures 2C and 2F; device input icons 61-69 may be labeled with user preferred names corresponding to each device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Young, Kim and Ramaswamy by specifically providing the elements mentioned above, as taught by Stecyk, for the predictable result of implementing flexibility by allowing customization of the interface to best meet the user’s preferences.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423